By the Court,
Lane, C. J.
The authority “ to buy and sell drafts and bills of exchange,” contained in the seventh item of section 2 of the act incorporating the Trust Company, confers no power to issue evidences of debt designed to be used as money. The power of the company to issue bills and notes, designed to be used in circulation as money, depends upon section 23 only, under which, in the opinion of the court, the issue of bills and notes designed for circulation as money, and payable otherwise than on demand, is unwarranted and inexpedient.
*298This court, therefore, executing the authority conferred by section 21 of the act of incorporation, do recommend to said company to suppress all notes and bills designed to circulate as money, and not payable on demand, and to issue such notes and bills no more; and court do order that the clerk forthwith transmit by mail to said company this act of the court, and that said company make return of their doings in this behalf to the next term of the Supreme Court in Hamilton county.